Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michele Frank, Derek Langdon, and Gitlin on 01/13/2022 and 1/14/2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) A posture support device comprising: 
an elongate strap having: 
a first end comprising a first fastening member; 
a second end comprising a second fastening member; 
a first surface extending from the first end to the second end; 
a second surface extending from the first end to the second end; 
a first edge extending from the first end to the second end along a first side of the first surface and the second surface; and 
a second edge extending from the first end to the second end along a second side of the first surface and the second surface, the second side being opposite the first side, 

wherein, in an assembled configuration, the elongate strap is configured to have a portion of the elongate strap disposed within each of the at least three pathways and to have the first and second fastening members secured to form the posture support device, and 
wherein the elongate strap comprises split straps configured to be arranged at each of the user's shoulders, wherein the split straps comprise a first split strap having two straps configured to be arranged at a user's first shoulder and a second split strap having two straps configured to be arranged at a user's second shoulder.
Claim 20. (Currently Amended) The method for supporting posture according to claim 18, further comprising: 
threading the elongate strap through the plurality of pathways formed in the elongate strap, wherein each of the plurality of pathways have an orientation that determines an orientation of a 
Allowable Subject Matter
Claims 1-20, 22-24, and 26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art drawn to Vangeloff (US 10,413,438 b1) in view of CONSTAIN (US 2015/0105710) fails to show or make obvious the claimed combinations of elements particularly the limitations set forth in independent claims 1 and 18, and its dependent claims 2-20, 22-24, and 26 which recite features not taught or suggested by the prior art drawn to Vangeloff in view of CONSTAIN.
Vangeloff in view of CONSTAIN fails to disclose or fairly suggest wherein each of the at least three pathways is defined by a set of parallel seams arranged in the elongate strap, wherein a first set of parallel seams defining a first pathway are perpendicular to the first edge and the second edge, and wherein a second set of parallel seams defining a second pathway are diagonally angled between the first edge and second edge, and threading the elongate strap through a plurality of pathways comprising openings in the elongate strap defined by a plurality of sets of parallel seams arranged in the elongate strap, in combination with the other elements of the apparatus recited in the claims. 
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 1 and 18. 
Claims 2-20, 22-24, and 26 are allowed insofar as they depend from the allowed base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.H./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786